DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2021 has been entered.

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-14, 16, and 18-22 are pending and examined in the instant Office action.

Withdrawn Rejections
The prior art rejections of the previous Office action are withdrawn in view of amendments filed to the instant set of claims on 8 February 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following rejection is newly applied:
Claims 2-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miltenyi et al. [WO 2009/072003 A2; on IDS] in view of Tonks et al. [Biotechnol. Prog., volume 21, 2005, pages 953-958; on IDS] in view of Bagnis et al. [Transfusion, volume 49, 2009, pages 967-976].
Claim 2 is drawn to machine-readable storage devices having encoded thereon computer readable instructions for causing processing devices to control operations of 
It is interpreted that adapting the formulation for administration to a subject is an intended use of the formulation and does not further limit the formulation.
The document of Miltenyi et al. studies a sample processing system [title].  The abstract and cover figure of Miltenyi et al. teach input and output ports coupled to a rotating container having at least one closed chamber.  The abstract of Miltenyi et al. teaches using centrifugal force to separate desired sample from non-desired sample.  Page 3, lines 13-20 of Miltenyi et al. teaches that the desired sample is subjected to a magnetic separation column.  Page 10, lines 26-31 of Miltenyi et al. teaches that the target cells are magnetically labeled.

The document of Tonks et al. studies optimized retroviral transduction protocol which preserves the primitive subpopulation of human hematopoietic cells [title].  The abstract and Materials and Methods section of Tonks et al. teaches use of a centrifugation chamber and genetic modification of target cells via genetic transduction.
Miltenyi et al. and Tonks et al. do not teach converting the genetically modified cells into a formulation.
The document of Bagnis et al. studies a genetic strategy to control expression of human blood group antigens in red blood cells generated in vitro [title].  The summary of Bagnis et al. teaches genetically modifying red blood cells to obtain a desired phenotype.  The paragraph bridging columns 1 and 2 on page 974 of Bagnis et al. teaches using a centrifugation chamber to pellet/isolate the red blood cells from the supernatant in order to obtain the proper formulation of the genetically modified red blood cells.

With regard to claims 3-7, the abstract of Miltenyi et al. teach the pump and valve system that couples and transfers the target cells between the treatment chamber and the selector at controlled rates.  Page 3, lines 13-20 of Miltenyi et al. teaches that the desired sample is subjected to a magnetic separation column.  Page 10, lines 26-31 of Miltenyi et al. teaches that the target cells are magnetically labeled.



With regard to claims 12-14, page 26, lines 10-22 of Miltenyi et al. teaches the display and user interface in which a user can regulate control of the system.

With regard to claims 15-18, the abstract and Materials and Methods section of Tonks et al. teach control of the addition and removal of genetically modified target cells from the centrifuge and a carrier medium for adding to the target cells.  

With regard to claims 19-20, page 11, line 32 to page 12, line 4 of Miltenyi et al. teach that the possible target cells include CD4 or CD8 cells.

With regard to claim 21-22, the summary of Bagnis et al. teaches use of viral vector transduction in order to genetically modify the red blood cells.  It is interpreted that once the genetically modified red blood cells are isolated in the centrifugation chamber as described in the paragraph bridging columns 1-2 on page 974 of Bagnis et al., the formulation is removed from the chamber.

	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the treatment and selector chambers of Miltenyi et al. by use of the genetic modification of target cells of Tonks et al. wherein the motivation 
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the treatment and selector chambers of Miltenyi et al. and the genetic modification of target cells of Tonks et al. by use of the combination of genetically modifying red blood cells and centrifugation of Bagnis et al. wherein the motivation would have been that the combination of empirical techniques of Bagnis et al. facilitate generation of the desired formulation [paragraph bridging columns 1-2 on page 974 of Bagnis et al.].  
There would have been a reasonable expectation of success in combining Miltenyi et al., Tonks et al., and Bagnis et al. because all three studies are analogously applicable to using separation techniques (i.e. centrifugation) to target cells of interest.

Response to Arguments
Applicant's arguments filed 8 February 2021 have been fully considered but they are not persuasive.
	Applicant argues that the amendments overcome prior art rejections.  In response, the document of Bagnis et al. has been added to the prior art rejection to address the amended limitations of the claims.

E-mail Communications Authorization
written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.

	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	13 June 2021